Case 1:18-cv-00142-CW-BCW Document 2-1 Filed 11/07/18 Page 1 of 4




                 EXHIBIT A
      Case 1:18-cv-00142-CW-BCW Document 2-1 Filed 11/07/18 Page 2 of 4




Theodore E. Kane11 (#1768)
PLANT, CHRISTENSEN & ICANELL
Attorney for Plaintiff'
136 East South Temple, Suite 1700
Salt Lake City, Utah 84111
Telephone:     (801) 363-7611
Facsimile:     (801) 531-9747
tkanell®ackutah.com


                   IN THE SECOND JUDICIAL DISTRICT COURT
                   IN AND FOR DAVIS COUNTY, STATE OF UTAH


ROBERT JENSEN,
                                                                COMPLAINT
               Plaintiff,

vs.                                                Civil No. 180701018

BMW OF NORTH AMERICA, LLC, a                       Tier 3
limited liability company; and JOHN DOES
1-5,                                               Judge Michael G Allphin

               Defendants.


       The Plaintiff, Robert Jensen, for a cause of action against the Defendant, BMW of North

America, LLC, complains and alleges as follows:

       I.      Plaintiff Robert Jensen is a citizen of Fruit Heights, UT.

       2.      On information and belief, Defendant BMW of North America, LLC is a

Delaware Limited Liability Corporation, with its principal place of business at 300 Chestnut

Ridge Rd., Woodcliff Lake NJ 07677-7731, and is engaged in the importing and manufacturing

of BMW brands as well as providing marketing, sales, and financial services through dealerships

and motorcycle retailers. BMW has a registered agent in the state of Utah and is subject to the

long arm jurisdiction of this Court.
           Case 1:18-cv-00142-CW-BCW Document 2-1 Filed 11/07/18 Page 3 of 4
Et




                      John Does 1-5 are agents, employees, officers and directors who may be liable

     based upon their actions and the legal actions of principal agent, master servant, respondent

     superior, for the claim brought herein.

                      On information and belief, BMW of North America, LLC placed into the stream

     of commerce through its authorized dealership, BMW of Murray, a 2011 BMW 7 Series in the

     state of Utah.

                      This Court has original subject matter jurisdiction and personal jurisdiction of this

     action pursuant to the provisions of Utah Code § 78A-5-102 (2018).

                      This Court has personal jurisdiction over Defendants. General jurisdiction exists

     over all Defendants based on their substantial, continuous, and systematic business contacts with

     the State of Utah.

                      Venue is appropriate in this judicial district pursuant to 28 U.S.C. § 1391(a)

     because a substantial part of the events that give rise to Plaintiff's claims occurred within the

     district of the above-entitled Court.

                      On or about 2018, Plaintiff acquired a 2011 BMW 7 Series that was manufactured

     and placed into the stream of commerce by Defendant.

                      The 2011 BMW 7 Series acquired by Plaintiff was defectively manufactured prior

     to purchase and subsequently sold to Plaintiff by Defendants.

                      The defect made the 2011 BMW 7 Series unreasonably dangerous to the public.

                      On or about March 8, 2018, while parked in Plaintiff's attached garage, the

     defectively manufactured 2011 BMW 7 Series spontaneously combusted, resulting in

     approximately $500,000 of damage to Plaintiff's home.
       Case 1:18-cv-00142-CW-BCW Document 2-1 Filed 11/07/18 Page 4 of 4




                On or about April 25, 2018, Plaintiff's insurance company, Safeco Insurance

Company, investigated the scene and identified the defective 2011 BMW Series 7 as the fire's

area of origin i.e. the cause of Plaintiff's loss.

                BMWs, in general, have a history or fires, which was known or should have been

known to the Defendants, but the Defendants failed to warn Plaintiff of this history and of the

possibility of spontaneous or other combustion, and also failed to recall the vehicle after the

defect was known.

                Plaintiff's home was damaged in amounts to be proven at trial due to the

Defendants' negligence in manufacturing, upkeeping, and inspecting their vehicles prior to and

after sale as well as failing to warn buyers of the combustibility of BMW vehicles.

        WHEREFORE, Plaintiff prays for judgment against Defendants in the minimum amount

of $500,000.00, plus amounts proven at trial for investigations, attorney's fees, and such other

relief as the Court deems just and equitable in the premises.

        RESPECTFULLY submitted this 8th day of October, 2018.

                                                         PLANT CHRISTENSEN & KANELL


                                                         /s/ Theodore E. Kane!!

                                                         THEODORE E. 1CANELL
                                                         Attorneys for Plaintiff

Plaintiff's Address:

Robert Jensen
593 Quail Ridge Rd
Fruit Heights, Utah 84037-1740




                                                     3
